Case 6:12-cv-00855-RWS Document 874-1 Filed 07/01/20 Page 1 of 1 PageID #: 57981



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


 VIRNETX INC. AND                         §
 LEIDOS, INC.,                            §       Civil Action No. 6:12-cv-855-RWS
                                          §
       Plaintiffs,                        §
                                          §
 v.                                       §
                                          §
 APPLE INC.                               §
                                          §       JURY TRIAL DEMANDED
       Defendant.                         §


                                         ORDER

       Before the Court is VirnetX Inc.’s Unopposed Motion to Take Apple’s Expert’s

 Deposition Out of Time. After considering the Motion, the Court hereby GRANTS the motion.




                                              1
